Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 11, 2017

The Court of Appeals hereby passes the following order:

A17D0512. IN THE INTEREST OF T. H., A CHILD (FATHER).

      On April 12, 2017, the juvenile court entered an order terminating the father’s
parental rights. The trial court subsequently entered an order granting the father a 30-
day extension of time in which to appeal. The father filed this discretionary
application on June 13, 2017. We, however, lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Although the trial court purported to grant the father
an extension of time to file an application, it lacked authority to do so. See Gable v.
State, 290 Ga. 81, 85 (2) (a) (720 SE2d 170) (2011) (“Because a discretionary
application must be filed only in an appellate court, see OCGA § 5-6-35 (d), a trial
court may not grant an extension of the time to file the application pursuant to OCGA
§ 5-6-39.”). Instead, an applicant must request an extension from this Court, within
the original 30-day filing period. See id.; Court of Appeals Rule 16 (c).
      Because the father did not make a timely request for an extension before this
Court, we have no basis for excusing his failure to comply with the 30-day deadline
set forth in OCGA § 5-6-35 (d). Accordingly, this application – filed 62 days after
the order terminating the father’s parental rights – is hereby DISMISSED for lack of
jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/11/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.